Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

SPX Corporation
Engineering Analysis Associates, Inc.

Flair Corporation

Kayex China Holdings, Inc.

LDS Test and Measurement LLC

The Marley Company LLC

Marley Engineered Products LLC

The Marley-Wylain Company

MCT Services LLC

P.S.D., Inc.

SPX Cooling Technologies, Inc.

TCI International, Inc.

Valley Forge Technical Information Services, Inc.

Waukesha Electric Systems, Inc.

XCel Erectors, Inc.

and

Banc of America Securities LLC
J.P. Morgan Securities Inc.
Citigroup Global Markets Inc.

Scotia Capital (USA) Inc.

Commerzbank Capital Markets Corp.

Deutsche Bank Securities Inc.

Mitsubishi UFJ Securities International plc


Dated as of December 13, 2007

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 13, 2007, by and among SPX Corporation, a Delaware corporation
(the “Company”), Engineering Analysis Associates, Inc., a Michigan corporation,
Flair Corporation, a Delaware corporation, Kayex China Holdings, Inc., a
Delaware corporation, LDS Test and Measurement LLC, a Delaware limited liability
company, The Marley Company LLC, a Delaware limited liability company, Marley
Engineered Products LLC, a Delaware limited liability company, The Marley-Wylain
Company, a Delaware corporation, MCT Services LLC, a Delaware limited liability
company, P.S.D., Inc., an Ohio Corporation, SPX Cooling Technologies, Inc., a
Delaware corporation, TCI International, Inc., a Delaware corporation, Valley
Forge Technical Information Services, Inc., a Michigan corporation, Waukesha
Electric Systems, Inc., a Wisconsin corporation and XCel Erectors, Inc., a
Delaware corporation (collectively, the “Guarantors”), and Banc of America
Securities LLC and J.P. Morgan Securities Inc., as representatives of the
initial purchasers listed on Schedule A to the Purchase Agreement (as defined
below) (collectively, the “Initial Purchasers”), each of whom has agreed to
purchase the Company’s 7 5/8% Senior Notes due 2014 (the “Initial Notes”) fully
and unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to
the Purchase Agreement (as defined below). The Initial Notes and the Guarantees
attached thereto are herein collectively referred to as the “Initial
Securities.”

 

This Agreement is made pursuant to the purchase agreement, dated December 10,
2007 (the “Purchase Agreement”), among the Company, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the Holders from time to time of the Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Company has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(h) of the Purchase Agreement.

 

The parties hereby agree as follows:

 


SECTION 1.           DEFINITIONS. AS USED IN THIS AGREEMENT, THE FOLLOWING
CAPITALIZED TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

Additional Interest:  As defined in Section 5 hereto.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date:  The date of this Agreement.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities

 

--------------------------------------------------------------------------------


 

Act of the Exchange Offer Registration Statement relating to the Exchange
Securities to be issued in the Exchange Offer, (ii) the maintenance of such
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the minimum period required pursuant to
Section 3(b) hereof, and (iii) the delivery by the Company to the Registrar
under the Indenture of Exchange Securities in the same aggregate principal
amount as the aggregate principal amount of Initial Securities that were
tendered by Holders thereof pursuant to the Exchange Offer.

 

Effectiveness Target Date:  As defined in Section 3(a) hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Securities:  The 7 5/8% Senior Notes due 2014, of the same series under
the Indenture as the Initial Securities and the Guarantees attached thereto, to
be issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

 

Filing Target Date:  February 28, 2009.

 

FINRA:  The Financial Industry Regulatory Authority.

 

Guarantees:  As defined in preamble hereof.

 

Guarantors:  As defined in preamble hereof.

 

Holders:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 8(a) hereof.

 

Indenture:  The Indenture, dated as of December 13, 2007, by and among the
Company, the Guarantors and U.S. Bank, N.A., as trustee (the “Trustee”),
pursuant to which the Securities are to be issued, as such Indenture is amended
or supplemented from time to time in accordance with the terms thereof.

 

Initial Purchasers:  As defined in the preamble hereto.

 

Initial Notes:  As defined in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

Initial Placement:  The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

 

Initial Securities:  As defined in the preamble hereto.

 

Interest Payment Date:  As defined in the Indenture and the Securities.

 

Issuer Free Writing Prospectus:  As defined in Section 4(c) hereof.

 

Person:  An individual, partnership, limited partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Registration Default:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Securities:  The Initial Securities and the Exchange Securities.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Shelf Filing Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.

 

Transfer Restricted Securities:  Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement, (c) the date on which such Initial Security
is distributed to the public pursuant to Rule 144 under the Securities Act or by
a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein), and (d)(i) the date on which such Initial Security becomes
freely tradeable under the Securities Act and (ii) such Initial Security may be
exchanged, upon request of the Holder, for an Exchange Security without
restrictive legends.

 

3

--------------------------------------------------------------------------------


 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 


SECTION 2.           SECURITIES SUBJECT TO THIS AGREEMENT.


 


(A)           TRANSFER RESTRICTED SECURITIES. THE SECURITIES ENTITLED TO THE
BENEFITS OF THIS AGREEMENT ARE THE TRANSFER RESTRICTED SECURITIES.


 


(B)           HOLDERS OF TRANSFER RESTRICTED SECURITIES. A PERSON IS DEEMED TO
BE A HOLDER OF TRANSFER RESTRICTED SECURITIES (EACH, A “HOLDER”) WHENEVER SUCH
PERSON OWNS TRANSFER RESTRICTED SECURITIES.


 


SECTION 3.           REGISTERED EXCHANGE OFFER.


 


(A)           UNLESS THE EXCHANGE OFFER SHALL NOT BE PERMISSIBLE UNDER
APPLICABLE LAW OR COMMISSION POLICY (AFTER THE PROCEDURES SET FORTH IN
SECTION 6(A) HEREOF HAVE BEEN COMPLIED WITH), OR THERE ARE NO TRANSFER
RESTRICTED SECURITIES OUTSTANDING, EACH OF THE COMPANY AND THE GUARANTORS SHALL
(I) CAUSE TO BE FILED WITH THE COMMISSION NO LATER THAN THE FILING TARGET DATE,
A REGISTRATION STATEMENT UNDER THE SECURITIES ACT RELATING TO THE EXCHANGE
SECURITIES AND THE EXCHANGE OFFER, (II) USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE NO LATER THAN 120 DAYS
AFTER THE FILING TARGET DATE (OR IF SUCH 120TH DAY IS NOT A BUSINESS DAY, THE
NEXT SUCCEEDING BUSINESS DAY) (SUCH DATE, THE “EFFECTIVENESS TARGET DATE”),
(III) IN CONNECTION WITH THE FOREGOING, FILE (A) ALL PRE-EFFECTIVE AMENDMENTS TO
SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY IN ORDER TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE, (B) IF APPLICABLE, A POST-EFFECTIVE
AMENDMENT TO SUCH REGISTRATION STATEMENT PURSUANT TO RULE 430A UNDER THE
SECURITIES ACT AND (C) CAUSE ALL NECESSARY FILINGS IN CONNECTION WITH THE
REGISTRATION AND QUALIFICATION OF THE EXCHANGE SECURITIES TO BE MADE UNDER THE
STATE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS ARE NECESSARY TO
PERMIT CONSUMMATION OF THE EXCHANGE OFFER, AND (IV) UPON THE EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT, COMMENCE THE EXCHANGE OFFER. THE EXCHANGE OFFER
SHALL BE ON THE APPROPRIATE FORM PERMITTING REGISTRATION OF THE EXCHANGE
SECURITIES TO BE OFFERED IN EXCHANGE FOR THE TRANSFER RESTRICTED SECURITIES AND
TO PERMIT RESALES OF INITIAL SECURITIES HELD BY BROKER-DEALERS AS CONTEMPLATED
BY SECTION 3(C) HEREOF.


 


(B)           THE COMPANY AND THE GUARANTORS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE
EFFECTIVE CONTINUOUSLY AND SHALL KEEP THE EXCHANGE OFFER OPEN FOR A PERIOD OF
NOT LESS THAN THE MINIMUM PERIOD REQUIRED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS TO CONSUMMATE THE EXCHANGE OFFER; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL SUCH PERIOD BE LESS THAN 30 DAYS AFTER THE DATE NOTICE OF THE
EXCHANGE OFFER IS MAILED TO THE HOLDERS. THE COMPANY SHALL CAUSE THE EXCHANGE
OFFER TO COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS. NO
SECURITIES OTHER THAN THE EXCHANGE SECURITIES SHALL BE INCLUDED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT. THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE EXCHANGE OFFER TO BE CONSUMMATED ON THE EARLIEST
PRACTICABLE DATE AFTER THE EXCHANGE OFFER REGISTRATION STATEMENT HAS BECOME
EFFECTIVE, BUT IN NO EVENT LATER THAN 30 DAYS AFTER THE EFFECTIVENESS TARGET
DATE (OR IF SUCH 30TH DAY IS NOT A BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS
DAY).

 

4

--------------------------------------------------------------------------------


 


(C)           THE COMPANY SHALL INDICATE IN A “PLAN OF DISTRIBUTION” SECTION
CONTAINED IN THE PROSPECTUS FORMING A PART OF THE EXCHANGE OFFER REGISTRATION
STATEMENT THAT ANY BROKER-DEALER WHO HOLDS INITIAL SECURITIES THAT ARE TRANSFER
RESTRICTED SECURITIES AND THAT WERE ACQUIRED FOR ITS OWN ACCOUNT AS A RESULT OF
MARKET-MAKING ACTIVITIES OR OTHER TRADING ACTIVITIES (OTHER THAN TRANSFER
RESTRICTED SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY), MAY EXCHANGE SUCH
INITIAL SECURITIES PURSUANT TO THE EXCHANGE OFFER; HOWEVER, SUCH BROKER-DEALER
MAY BE DEEMED TO BE AN “UNDERWRITER” WITHIN THE MEANING OF THE SECURITIES ACT
AND MUST, THEREFORE, DELIVER A PROSPECTUS MEETING THE REQUIREMENTS OF THE
SECURITIES ACT IN CONNECTION WITH ANY RESALES OF THE EXCHANGE SECURITIES
RECEIVED BY SUCH BROKER-DEALER IN THE EXCHANGE OFFER, WHICH PROSPECTUS DELIVERY
REQUIREMENT MAY BE SATISFIED BY THE DELIVERY BY SUCH BROKER-DEALER OF THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT. SUCH “PLAN OF
DISTRIBUTION” SECTION SHALL ALSO CONTAIN ALL OTHER INFORMATION WITH RESPECT TO
SUCH RESALES BY BROKER-DEALERS THAT THE COMMISSION MAY REQUIRE IN ORDER TO
PERMIT SUCH RESALES PURSUANT THERETO, BUT SUCH “PLAN OF DISTRIBUTION” SHALL NOT
NAME ANY SUCH BROKER-DEALER OR DISCLOSE THE AMOUNT OF INITIAL SECURITIES HELD BY
ANY SUCH BROKER-DEALER EXCEPT TO THE EXTENT REQUIRED BY THE COMMISSION AS A
RESULT OF A CHANGE IN POLICY AFTER THE DATE OF THIS AGREEMENT.


 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

Notwithstanding anything herein to the contrary, no Exchange Offer or Shelf
Registration Statement will be required if all of the Initial Securities are no
longer Transfer Restricted Securities prior to the Effectiveness Target Date. In
addition, notwithstanding anything herein to the contrary, the Company will have
no further obligation under this Agreement upon the Consummation of the Exchange
Offer to any Holder of Transfer Restricted Securities who was eligible to
participate in the Exchange Offer and did not participate in the Exchange Offer.

 


SECTION 4.           SHELF REGISTRATION.


 


(A)           SHELF REGISTRATION. IF (I) THE COMPANY IS NOT REQUIRED TO FILE AN
EXCHANGE OFFER REGISTRATION STATEMENT OR TO CONSUMMATE THE EXCHANGE OFFER
BECAUSE THE EXCHANGE OFFER IS NOT PERMITTED BY APPLICABLE LAW OR COMMISSION
POLICY (AFTER THE PROCEDURES SET FORTH IN SECTION 6(A) HEREOF HAVE BEEN COMPLIED
WITH), (II) FOR ANY REASON THE EXCHANGE OFFER IS NOT CONSUMMATED WITHIN 150 DAYS
AFTER THE FILING TARGET DATE (OR IF SUCH 150TH DAY IS NOT A BUSINESS DAY, THE
NEXT SUCCEEDING BUSINESS DAY) UNLESS THE NOTES ARE ALL FREELY TRADEABLE PRIOR TO
SUCH TIME, OR (III) 

 

5

--------------------------------------------------------------------------------


 

prior to the 20th day following the consummation of the Exchange Offer (A) the
Initial Purchasers request from the Company with respect to Transfer Restricted
Securities not eligible to be exchanged for Exchange Securities in the Exchange
Offer, (B) with respect to any Holder of Transfer Restricted Securities such
Holder notifies the Company that (i) such Holder is prohibited by applicable law
or Commission policy from participating in the Exchange Offer, or (ii) such
Holder may not resell the Exchange Securities acquired by it in the Exchange
Offer to the public without delivering a prospectus and that the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales by such Holder, or (iii) such Holder is a
Broker-Dealer and holds Initial Securities acquired directly from the Company or
one of its affiliates or (C) in the case of any Initial Purchaser, such Initial
Purchaser notifies the Company it will not receive freely tradable Exchange
Securities in exchange for Transfer Restricted Securities constituting any
position of such Initial Purchaser’s unsold allotment, the Company and the
Guarantors shall


 

(x)            cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to 30 days after such obligation arises but no earlier
than the Filing Target Date (or if such 30th day is not a Business Day, the next
succeeding Business Day) (such date being the “Shelf Filing Deadline”), which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and

 

(y)           use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 30th day after the Shelf Filing Deadline (or if such 30th day is not a
Business Day, the next succeeding Business Day).

 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Initial
Securities by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the effective date of such Shelf Registration
Statement (or shorter period that will terminate when all the Initial Securities
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement or are otherwise transferable pursuant to
Rule 144(k) (as amended or restated) under the Securities Act); provided that
the Company may for a period of up to 60 days in any three-month period, not to
exceed 90 days in any calendar year determine that the Shelf Registration
Statement is not usable under certain circumstances relating to corporate
developments, public filings with the SEC and similar events, and suspend the
use of the prospectus that is part of the Shelf Registration Statement.

 


(B)           PROVISION BY HOLDERS OF CERTAIN INFORMATION IN CONNECTION WITH THE
SHELF REGISTRATION STATEMENT. NO HOLDER OF TRANSFER RESTRICTED SECURITIES MAY
INCLUDE ANY OF ITS TRANSFER

 

6

--------------------------------------------------------------------------------


 

Restricted Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 20 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.


 


(C)           ISSUER FREE WRITING PROSPECTUSES. EACH HOLDER REPRESENTS AND
AGREES THAT, UNLESS IT OBTAINS THE PRIOR CONSENT OF THE COMPANY, IT WILL NOT
MAKE ANY OFFER RELATING TO THE SECURITIES THAT WOULD CONSTITUTE AN “ISSUER FREE
WRITING PROSPECTUS,” AS DEFINED IN RULE 433 (AN “ISSUER FREE WRITING
PROSPECTUS”), OR THAT WOULD OTHERWISE CONSTITUTE A “FREE WRITING PROSPECTUS,” AS
DEFINED IN RULE 405, REQUIRED TO BE FILED WITH THE COMMISSION. THE COMPANY
REPRESENTS THAT ANY ISSUER FREE WRITING PROSPECTUS, WHEN TAKEN TOGETHER WITH THE
INFORMATION IN THE SHELF REGISTRATION STATEMENT AND THE PROSPECTUS, WILL NOT
INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


SECTION 5.           ADDITIONAL INTEREST. IF (I) WITHIN 150 DAYS AFTER THE
FILING TARGET DATE, NEITHER THE SHELF REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE BY THE COMMISSION, NOR HAS AN EXCHANGE OFFER BEEN CONSUMMATED WITH
RESPECT TO THE EXCHANGE OFFER REGISTRATION STATEMENT, IF SO REQUIRED HEREUNDER
OR (II) ANY REGISTRATION STATEMENT REQUIRED BY THIS AGREEMENT IS FILED AND
DECLARED EFFECTIVE BUT SHALL THEREAFTER, AT A TIME THE REGISTRATION STATEMENT IS
REQUIRED TO REMAIN EFFECTIVE, CEASE TO BE EFFECTIVE OR FAIL TO BE USABLE FOR ITS
INTENDED PURPOSE WITHOUT BEING SUCCEEDED IMMEDIATELY BY A POST-EFFECTIVE
AMENDMENT TO SUCH REGISTRATION STATEMENT THAT CURES SUCH FAILURE AND THAT IS
ITSELF IMMEDIATELY DECLARED EFFECTIVE (EACH SUCH EVENT REFERRED TO IN CLAUSES
(I) THROUGH (II), A “REGISTRATION DEFAULT”), THE COMPANY HEREBY AGREES THAT THE
INTEREST RATE BORNE BY THE TRANSFER RESTRICTED SECURITIES SHALL BE INCREASED BY
0.5% PER ANNUM (“ADDITIONAL INTEREST”). FOLLOWING THE CURE OF ALL REGISTRATION
DEFAULTS RELATING TO ANY PARTICULAR TRANSFER RESTRICTED SECURITIES, THE INTEREST
RATE BORNE BY THE RELEVANT TRANSFER RESTRICTED SECURITIES WILL BE REDUCED TO THE
ORIGINAL INTEREST RATE BORNE BY SUCH TRANSFER RESTRICTED SECURITIES; PROVIDED,
HOWEVER, THAT, IF AFTER ANY SUCH REDUCTION IN INTEREST RATE, A DIFFERENT
REGISTRATION DEFAULT OCCURS, THE INTEREST RATE BORNE BY THE RELEVANT TRANSFER
RESTRICTED SECURITIES SHALL AGAIN BE INCREASED PURSUANT TO THE FOREGOING
PROVISIONS.


 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 


SECTION 6.           REGISTRATION PROCEDURES.


 


(A)           EXCHANGE OFFER REGISTRATION STATEMENT. IN CONNECTION WITH THE
EXCHANGE OFFER, THE COMPANY AND THE GUARANTORS SHALL COMPLY WITH ALL OF THE
PROVISIONS OF SECTION 6(C) HEREOF, SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
EFFECT SUCH EXCHANGE TO PERMIT THE SALE OF TRANSFER RESTRICTED SECURITIES BEING
SOLD IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION THEREOF,
AND SHALL COMPLY WITH ALL OF THE FOLLOWING PROVISIONS:

 

7

--------------------------------------------------------------------------------


 


(I)      IF IN THE REASONABLE OPINION OF COUNSEL TO THE COMPANY THERE IS A
QUESTION AS TO WHETHER THE EXCHANGE OFFER IS PERMITTED BY APPLICABLE LAW, EACH
OF THE COMPANY AND THE GUARANTORS HEREBY AGREES TO SEEK A NO-ACTION LETTER OR
OTHER FAVORABLE DECISION FROM THE COMMISSION ALLOWING THE COMPANY AND THE
GUARANTORS TO CONSUMMATE AN EXCHANGE OFFER FOR SUCH INITIAL SECURITIES. EACH OF
THE COMPANY AND THE GUARANTORS HEREBY AGREES TO PURSUE THE ISSUANCE OF SUCH A
DECISION TO THE COMMISSION STAFF LEVEL BUT SHALL NOT BE REQUIRED TO TAKE
COMMERCIALLY UNREASONABLE ACTION TO EFFECT A CHANGE OF COMMISSION POLICY. EACH
OF THE COMPANY AND THE GUARANTORS HEREBY AGREES, HOWEVER, TO (A) PARTICIPATE IN
TELEPHONIC CONFERENCES WITH THE COMMISSION, (B) DELIVER TO THE COMMISSION STAFF
AN ANALYSIS PREPARED BY COUNSEL TO THE COMPANY SETTING FORTH THE LEGAL BASES, IF
ANY, UPON WHICH SUCH COUNSEL HAS CONCLUDED THAT SUCH AN EXCHANGE OFFER SHOULD BE
PERMITTED AND (C) DILIGENTLY PURSUE A FAVORABLE RESOLUTION BY THE COMMISSION
STAFF OF SUCH SUBMISSION.


 


(II)     AS A CONDITION TO ITS PARTICIPATION IN THE EXCHANGE OFFER PURSUANT TO
THE TERMS OF THIS AGREEMENT, EACH HOLDER OF TRANSFER RESTRICTED SECURITIES SHALL
FURNISH, UPON THE REQUEST OF THE COMPANY, PRIOR TO THE CONSUMMATION THEREOF, A
WRITTEN REPRESENTATION TO THE COMPANY (WHICH MAY BE CONTAINED IN THE LETTER OF
TRANSMITTAL CONTEMPLATED BY THE EXCHANGE OFFER REGISTRATION STATEMENT) TO THE
EFFECT THAT (A) IT IS NOT AN AFFILIATE OF THE COMPANY, (B) IT IS NOT ENGAGED IN,
AND DOES NOT INTEND TO ENGAGE IN, AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH
ANY PERSON TO PARTICIPATE IN, A DISTRIBUTION OF THE EXCHANGE SECURITIES TO BE
ISSUED IN THE EXCHANGE OFFER AND (C) IT IS ACQUIRING THE EXCHANGE SECURITIES IN
ITS ORDINARY COURSE OF BUSINESS. IN ADDITION, ALL SUCH HOLDERS OF TRANSFER
RESTRICTED SECURITIES SHALL OTHERWISE COOPERATE IN THE COMPANY’S PREPARATIONS
FOR THE EXCHANGE OFFER. EACH HOLDER HEREBY ACKNOWLEDGES AND AGREES THAT ANY
BROKER-DEALER AND ANY SUCH HOLDER USING THE EXCHANGE OFFER TO PARTICIPATE IN A
DISTRIBUTION OF THE SECURITIES TO BE ACQUIRED IN THE EXCHANGE OFFER (1) COULD
NOT UNDER COMMISSION POLICY AS IN EFFECT ON THE DATE OF THIS AGREEMENT RELY ON
THE POSITION OF THE COMMISSION ENUNCIATED IN MORGAN STANLEY AND CO., INC.
(AVAILABLE JUNE 5, 1991) AND EXXON CAPITAL HOLDINGS CORPORATION (AVAILABLE
MAY 13, 1988), AS INTERPRETED IN THE COMMISSION’S LETTER TO SHEARMAN & STERLING
DATED JULY 2, 1993, AND SIMILAR NO-ACTION LETTERS (WHICH MAY INCLUDE ANY
NO-ACTION LETTER OBTAINED PURSUANT TO CLAUSE (I) ABOVE), AND (2) MUST COMPLY
WITH THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT
IN CONNECTION WITH A SECONDARY RESALE TRANSACTION AND THAT SUCH A SECONDARY
RESALE TRANSACTION SHOULD BE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT
CONTAINING THE SELLING SECURITY HOLDER INFORMATION REQUIRED BY ITEM 507 OR 508,
AS APPLICABLE, OF REGULATION S-K IF THE RESALES ARE OF EXCHANGE SECURITIES
OBTAINED BY SUCH HOLDER IN EXCHANGE FOR INITIAL SECURITIES ACQUIRED BY SUCH
HOLDER DIRECTLY FROM THE COMPANY.


 


(B)           SHELF REGISTRATION STATEMENT. IN CONNECTION WITH THE SHELF
REGISTRATION STATEMENT, EACH OF THE COMPANY AND THE GUARANTORS SHALL COMPLY WITH
ALL THE PROVISIONS OF SECTION 6(C) HEREOF AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO EFFECT SUCH REGISTRATION TO PERMIT THE SALE OF THE
TRANSFER RESTRICTED SECURITIES BEING SOLD IN ACCORDANCE WITH THE INTENDED METHOD
OR METHODS OF DISTRIBUTION THEREOF, AND PURSUANT THERETO EACH OF THE COMPANY AND
THE GUARANTORS WILL PREPARE AND FILE WITH THE COMMISSION A REGISTRATION
STATEMENT RELATING TO THE REGISTRATION ON ANY APPROPRIATE FORM UNDER THE
SECURITIES ACT, WHICH FORM SHALL BE AVAILABLE FOR THE SALE OF THE

 

8

--------------------------------------------------------------------------------


 

Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof in accordance with the time periods set forth in
Section 4.


 


(C)           GENERAL PROVISIONS. IN CONNECTION WITH ANY REGISTRATION STATEMENT
AND ANY PROSPECTUS REQUIRED BY THIS AGREEMENT TO PERMIT THE SALE OR RESALE OF
TRANSFER RESTRICTED SECURITIES (INCLUDING, WITHOUT LIMITATION, ANY REGISTRATION
STATEMENT AND THE RELATED PROSPECTUS REQUIRED TO PERMIT RESALES OF INITIAL
SECURITIES BY BROKER-DEALERS), EACH OF THE COMPANY AND THE GUARANTORS SHALL:


 


(I)      USE COMMERCIALLY REASONABLE EFFORTS TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE AND PROVIDE ALL REQUISITE FINANCIAL STATEMENTS
(INCLUDING, IF REQUIRED BY THE SECURITIES ACT OR ANY REGULATION THEREUNDER,
FINANCIAL STATEMENTS OF THE GUARANTORS FOR THE PERIOD SPECIFIED IN SECTION 3 OR
4 HEREOF, AS APPLICABLE; UPON THE OCCURRENCE OF ANY EVENT THAT WOULD CAUSE ANY
SUCH REGISTRATION STATEMENT OR THE PROSPECTUS CONTAINED THEREIN (A) TO CONTAIN A
MATERIAL MISSTATEMENT OR OMISSION OR (B) NOT TO BE EFFECTIVE AND USABLE FOR
RESALE OF TRANSFER RESTRICTED SECURITIES DURING THE PERIOD REQUIRED BY THIS
AGREEMENT, THE COMPANY SHALL FILE PROMPTLY AN APPROPRIATE AMENDMENT TO SUCH
REGISTRATION STATEMENT, IN THE CASE OF CLAUSE (A), CORRECTING ANY SUCH
MISSTATEMENT OR OMISSION, AND, IN THE CASE OF EITHER CLAUSE (A) OR (B), USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH AMENDMENT TO BE DECLARED EFFECTIVE
AND SUCH REGISTRATION STATEMENT AND THE RELATED PROSPECTUS TO BECOME USABLE FOR
THEIR INTENDED PURPOSE(S) AS SOON AS PRACTICABLE THEREAFTER;


 


(II)     PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO THE APPLICABLE REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP
THE REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE PERIOD SET FORTH IN
SECTION 3 OR 4 HEREOF, AS APPLICABLE, OR SUCH SHORTER PERIOD AS WILL TERMINATE
WHEN ALL TRANSFER RESTRICTED SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN SOLD OR ARE OTHERWISE TRANSFERABLE PURSUANT TO RULE 144(K) (AS AMENDED
OR RESTATED) UNDER THE SECURITIES ACT; CAUSE THE PROSPECTUS TO BE SUPPLEMENTED
BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE FILED
PURSUANT TO RULE 424 UNDER THE SECURITIES ACT, AND TO COMPLY FULLY WITH THE
APPLICABLE PROVISIONS OF RULES 424 AND 430A UNDER THE SECURITIES ACT IN A TIMELY
MANNER; AND COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING THE
APPLICABLE PERIOD IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF
DISTRIBUTION BY THE SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT OR
SUPPLEMENT TO THE PROSPECTUS;


 


(III)    ADVISE THE UNDERWRITER(S), IF ANY, AND SELLING HOLDERS PROMPTLY AND, IF
REQUESTED BY SUCH PERSONS, TO CONFIRM SUCH ADVICE IN WRITING, (A) WHEN THE
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN
FILED, AND, WITH RESPECT TO ANY REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO, WHEN THE SAME HAS BECOME EFFECTIVE, (B) OF ANY REQUEST BY THE
COMMISSION FOR AMENDMENTS TO THE REGISTRATION STATEMENT OR AMENDMENTS OR
SUPPLEMENTS TO THE PROSPECTUS OR FOR ADDITIONAL INFORMATION RELATING THERETO,
(C) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR OF THE
SUSPENSION BY ANY STATE SECURITIES COMMISSION OF THE QUALIFICATION OF THE
TRANSFER

 

9

--------------------------------------------------------------------------------


 

Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Company and the Guarantors shall use commercially reasonable efforts to obtain
the withdrawal or lifting of such order at the earliest possible time;


 


(IV)    FURNISH WITHOUT CHARGE TO EACH OF THE INITIAL PURCHASERS, EACH SELLING
HOLDER NAMED IN ANY REGISTRATION STATEMENT, AND EACH OF THE UNDERWRITER(S), IF
ANY, BEFORE FILING WITH THE COMMISSION, COPIES OF ANY REGISTRATION STATEMENT OR
ANY PROSPECTUS INCLUDED THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS TO ANY SUCH
REGISTRATION STATEMENT OR PROSPECTUS (INCLUDING ALL DOCUMENTS INCORPORATED BY
REFERENCE AFTER THE INITIAL FILING OF SUCH REGISTRATION STATEMENT), WHICH
DOCUMENTS WILL BE SUBJECT TO THE REVIEW AND COMMENT OF SUCH HOLDERS AND
UNDERWRITER(S) IN CONNECTION WITH SUCH SALE, IF ANY, FOR A PERIOD OF AT LEAST
THREE BUSINESS DAYS, AND THE COMPANY WILL NOT FILE ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT TO ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS (INCLUDING ALL SUCH DOCUMENTS INCORPORATED BY REFERENCE)
TO WHICH AN INITIAL PURCHASER OF TRANSFER RESTRICTED SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT OR THE UNDERWRITER(S), IF ANY, SHALL REASONABLY OBJECT IN
WRITING WITHIN THREE BUSINESS DAYS AFTER THE RECEIPT THEREOF (SUCH OBJECTION TO
BE DEEMED TIMELY MADE UPON CONFIRMATION OF TELECOPY TRANSMISSION WITHIN SUCH
PERIOD). THE OBJECTION OF AN INITIAL PURCHASER OR UNDERWRITER, IF ANY, SHALL BE
DEEMED TO BE REASONABLE IF SUCH REGISTRATION STATEMENT, AMENDMENT, PROSPECTUS OR
SUPPLEMENT, AS APPLICABLE, AS PROPOSED TO BE FILED, CONTAINS A MATERIAL
MISSTATEMENT OR OMISSION;


 


(V)     MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION, UPON WRITTEN REQUEST,
AT THE OFFICES WHERE NORMALLY KEPT, BY A REPRESENTATIVE OF THE INITIAL
PURCHASERS, THE MANAGING UNDERWRITER(S), IF ANY, PARTICIPATING IN ANY
DISPOSITION PURSUANT TO SUCH REGISTRATION STATEMENT AND ANY ATTORNEY OR ONE FIRM
OF ACCOUNTANTS RETAINED BY SUCH INITIAL PURCHASERS OR ANY OF THE MANAGING
UNDERWRITER(S), ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS
AND PROPERTIES OF EACH OF THE COMPANY AND THE GUARANTORS AND CAUSE THE COMPANY’S
AND THE GUARANTORS’ OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY ANY SUCH HOLDER, UNDERWRITER, ATTORNEY OR ACCOUNTANT IN
CONNECTION WITH SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO SUBSEQUENT TO THE FILING THEREOF AND PRIOR TO ITS EFFECTIVENESS AND TO
PARTICIPATE IN MEETINGS WITH INVESTORS TO THE EXTENT REASONABLY REQUESTED BY THE
MANAGING UNDERWRITER(S), IF ANY; PROVIDED, THAT IF ANY SUCH INFORMATION IS
REASONABLY IDENTIFIED BY THE COMPANY OR ANY GUARANTOR AS BEING CONFIDENTIAL OR
PROPRIETARY, EACH PERSON RECEIVING SUCH INFORMATION SHALL TAKE SUCH ACTIONS AS
ARE REASONABLY NECESSARY TO PROTECT THE CONFIDENTIALITY OF

 

10

--------------------------------------------------------------------------------


 

such information, and shall sign confidentiality agreements requested by the
Company or any Guarantor prior to the receipt of such information;


 


(VI)    IF REQUESTED BY ANY SELLING HOLDERS OR THE UNDERWRITER(S), IF ANY,
PROMPTLY INCORPORATE IN ANY REGISTRATION STATEMENT OR PROSPECTUS, PURSUANT TO A
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT IF NECESSARY, SUCH INFORMATION AS SUCH
SELLING HOLDERS AND UNDERWRITER(S), IF ANY, MAY REASONABLY REQUEST TO HAVE
INCLUDED THEREIN, INCLUDING, WITHOUT LIMITATION, INFORMATION RELATING TO THE
“PLAN OF DISTRIBUTION” OF THE TRANSFER RESTRICTED SECURITIES, INFORMATION WITH
RESPECT TO THE PRINCIPAL AMOUNT OF TRANSFER RESTRICTED SECURITIES BEING SOLD TO
SUCH UNDERWRITER(S), THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER TERMS
OF THE OFFERING OF THE TRANSFER RESTRICTED SECURITIES TO BE SOLD IN SUCH
OFFERING; AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT AS SOON AS PRACTICABLE AFTER THE COMPANY IS NOTIFIED OF
THE MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT;


 


(VII)   CAUSE THE TRANSFER RESTRICTED SECURITIES COVERED BY THE REGISTRATION
STATEMENT TO BE RATED WITH THE APPROPRIATE RATING AGENCIES, IF SO REQUESTED BY
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF SECURITIES COVERED
THEREBY OR THE UNDERWRITER(S), IF ANY;


 


(VIII)  FURNISH TO EACH INITIAL PURCHASER, EACH SELLING HOLDER AND EACH OF THE
UNDERWRITER(S), IF ANY, WITHOUT CHARGE, AT LEAST ONE COPY OF THE REGISTRATION
STATEMENT, AS FIRST FILED WITH THE COMMISSION, AND OF EACH AMENDMENT THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED BY
REFERENCE THEREIN AND ALL EXHIBITS (INCLUDING EXHIBITS INCORPORATED THEREIN BY
REFERENCE);


 


(IX)    DELIVER TO EACH SELLING HOLDER AND EACH OF THE UNDERWRITER(S), IF ANY,
WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS (INCLUDING EACH PRELIMINARY
PROSPECTUS) AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS REASONABLY
MAY REQUEST; EACH OF THE COMPANY AND THE GUARANTORS HEREBY CONSENTS TO THE USE
OF THE PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING
HOLDERS AND EACH OF THE UNDERWRITER(S), IF ANY, IN CONNECTION WITH THE OFFERING
AND THE SALE OF THE TRANSFER RESTRICTED SECURITIES COVERED BY THE PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO;


 


(X)     ENTER INTO SUCH AGREEMENTS (INCLUDING AN UNDERWRITING AGREEMENT), AND
MAKE SUCH REPRESENTATIONS AND WARRANTIES, AND TAKE ALL SUCH OTHER ACTIONS IN
CONNECTION THEREWITH IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF THE
TRANSFER RESTRICTED SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT
CONTEMPLATED BY THIS AGREEMENT, ALL TO SUCH EXTENT AS MAY BE REQUESTED BY ANY
INITIAL PURCHASER OR BY ANY HOLDER OF TRANSFER RESTRICTED SECURITIES OR
UNDERWRITER IN CONNECTION WITH ANY SALE OR RESALE PURSUANT TO ANY REGISTRATION
STATEMENT CONTEMPLATED BY THIS AGREEMENT; AND WHETHER OR NOT AN UNDERWRITING
AGREEMENT IS ENTERED INTO AND WHETHER OR NOT THE REGISTRATION IS AN UNDERWRITTEN
REGISTRATION, EACH OF THE COMPANY AND THE GUARANTORS SHALL:


 

(A)        FURNISH TO EACH INITIAL PURCHASER, EACH SELLING HOLDER AND EACH
UNDERWRITER, IF ANY, IN SUCH SUBSTANCE AND SCOPE AS THEY MAY REQUEST AND AS ARE

 

11

--------------------------------------------------------------------------------


 

customarily made by issuers to underwriters in primary underwritten offerings,
upon the effectiveness of the Shelf Registration Statement:

 

(1)           A CERTIFICATE, DATED THE DATE OF EFFECTIVENESS OF THE SHELF
REGISTRATION STATEMENT, SIGNED BY (Y) THE PRESIDENT OR ANY VICE PRESIDENT AND
(Z) A PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF EACH OF THE COMPANY AND THE
GUARANTORS, CONFIRMING, AS OF THE DATE THEREOF, THE MATTERS SET FORTH IN
PARAGRAPHS (I), (II) AND (III) OF SECTION 5(E) OF THE PURCHASE AGREEMENT AND
SUCH OTHER MATTERS AS SUCH PARTIES MAY REASONABLY REQUEST;

 

(2)           USE REASONABLE BEST EFFORTS TO OBTAIN AN OPINION, DATED THE DATE
OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT, OF COUNSEL FOR THE COMPANY
AND THE GUARANTORS, COVERING THE MATTERS SET FORTH IN SECTION 5(C) OF THE
PURCHASE AGREEMENT AND SUCH OTHER MATTER AS SUCH PARTIES MAY REASONABLY REQUEST,
AND IN ANY EVENT INCLUDING A STATEMENT TO THE EFFECT THAT SUCH COUNSEL HAS
PARTICIPATED IN CONFERENCES WITH OFFICERS AND OTHER REPRESENTATIVES OF THE
COMPANY AND THE GUARANTORS, REPRESENTATIVES OF THE INDEPENDENT PUBLIC
ACCOUNTANTS FOR THE COMPANY AND THE GUARANTORS, REPRESENTATIVES OF THE
UNDERWRITER(S), IF ANY, AND COUNSEL TO THE UNDERWRITER(S), IF ANY, IN CONNECTION
WITH THE PREPARATION OF SUCH REGISTRATION STATEMENT AND THE RELATED PROSPECTUS
AND HAVE CONSIDERED THE MATTERS REQUIRED TO BE STATED THEREIN AND THE STATEMENTS
CONTAINED THEREIN, ALTHOUGH SUCH COUNSEL HAS NOT INDEPENDENTLY VERIFIED THE
ACCURACY, COMPLETENESS OR FAIRNESS OF SUCH STATEMENTS; AND THAT SUCH COUNSEL
ADVISES THAT, ON THE BASIS OF THE FOREGOING, NO FACTS CAME TO SUCH COUNSEL’S
ATTENTION THAT CAUSED SUCH COUNSEL TO BELIEVE THAT THE APPLICABLE REGISTRATION
STATEMENT, AT THE TIME SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO BECAME EFFECTIVE CONTAINED AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING. WITHOUT LIMITING THE FOREGOING, SUCH COUNSEL
MAY STATE FURTHER THAT SUCH COUNSEL ASSUMES NO RESPONSIBILITY FOR, AND HAS NOT
INDEPENDENTLY VERIFIED, THE ACCURACY, COMPLETENESS OR FAIRNESS OF THE FINANCIAL
STATEMENTS, NOTES AND SCHEDULES AND OTHER FINANCIAL DATA INCLUDED IN ANY
REGISTRATION STATEMENT CONTEMPLATED BY THIS AGREEMENT OR THE RELATED PROSPECTUS;
AND

 

(3)           USE REASONABLE BEST EFFORTS TO OBTAIN A CUSTOMARY COMFORT LETTER,
DATED THE DATE OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT, FROM THE
COMPANY’S INDEPENDENT ACCOUNTANTS, IN THE CUSTOMARY FORM AND COVERING MATTERS OF
THE TYPE CUSTOMARILY REQUESTED TO BE COVERED IN COMFORT LETTERS BY UNDERWRITERS
IN CONNECTION WITH PRIMARY UNDERWRITTEN OFFERINGS, AND COVERING OR AFFIRMING THE
MATTERS SET FORTH IN THE COMFORT LETTERS DELIVERED PURSUANT TO SECTION 5(A) OF
THE PURCHASE AGREEMENT, WITHOUT EXCEPTION;

 

12

--------------------------------------------------------------------------------


 

(B)           SET FORTH IN FULL OR INCORPORATE BY REFERENCE IN THE UNDERWRITING
AGREEMENT, IF ANY, THE INDEMNIFICATION PROVISIONS AND PROCEDURES OF SECTION 8
HEREOF WITH RESPECT TO ALL PARTIES TO BE INDEMNIFIED PURSUANT TO SAID SECTION;
AND

 

(C)           DELIVER SUCH OTHER DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY SUCH PARTIES TO EVIDENCE COMPLIANCE WITH SECTION 6(C)(XI)(A) HEREOF
AND WITH ANY CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT OR
OTHER AGREEMENT ENTERED INTO BY THE COMPANY OR ANY OF THE GUARANTORS PURSUANT TO
THIS SECTION 6(C)(XI), IF ANY.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

 


(XI)    PRIOR TO ANY PUBLIC OFFERING OF TRANSFER RESTRICTED SECURITIES,
COOPERATE WITH THE SELLING HOLDERS, THE UNDERWRITER(S), IF ANY, AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION AND QUALIFICATION OF THE
TRANSFER RESTRICTED SECURITIES UNDER THE STATE SECURITIES OR BLUE SKY LAWS OF
SUCH JURISDICTIONS AS THE SELLING HOLDERS OR UNDERWRITER(S), IF ANY, MAY
REASONABLY REQUEST AND DO ANY AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY
OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF THE TRANSFER
RESTRICTED SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT; PROVIDED,
HOWEVER, THAT NONE OF THE COMPANY NOR THE GUARANTORS SHALL BE REQUIRED TO
REGISTER OR QUALIFY AS A FOREIGN CORPORATION WHERE IT IS NOT THEN SO QUALIFIED
OR TO TAKE ANY ACTION THAT WOULD SUBJECT IT TO THE SERVICE OF PROCESS IN SUITS
OR TO TAXATION, OTHER THAN AS TO MATTERS AND TRANSACTIONS RELATING TO THE
REGISTRATION STATEMENT, IN ANY JURISDICTION WHERE IT IS NOT THEN SO SUBJECT;


 


(XII)   SHALL ISSUE, UPON THE REQUEST OF ANY HOLDER OF INITIAL SECURITIES
COVERED BY THE SHELF REGISTRATION STATEMENT, EXCHANGE SECURITIES HAVING AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF INITIAL
SECURITIES SURRENDERED TO THE COMPANY BY SUCH HOLDER IN EXCHANGE THEREFOR OR
BEING SOLD BY SUCH HOLDER; SUCH EXCHANGE SECURITIES TO BE REGISTERED IN THE NAME
OF SUCH HOLDER OR IN THE NAME OF THE PURCHASER(S) OF SUCH SECURITIES, AS THE
CASE MAY BE; IN RETURN, THE INITIAL SECURITIES HELD BY SUCH HOLDER SHALL BE
SURRENDERED TO THE COMPANY FOR CANCELLATION;


 


(XIII)  COOPERATE WITH THE SELLING HOLDERS AND THE UNDERWRITER(S), IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
TRANSFER RESTRICTED SECURITIES TO BE SOLD AND NOT BEARING ANY RESTRICTIVE
LEGENDS; AND ENABLE SUCH TRANSFER RESTRICTED SECURITIES TO BE IN SUCH
DENOMINATIONS (SUBJECT TO THE APPLICABLE REQUIREMENTS CONTAINED IN THE
APPLICABLE INDENTURE) AND REGISTERED IN SUCH NAMES AS THE HOLDERS OR THE
UNDERWRITER(S), IF ANY, MAY REQUEST AT LEAST TWO BUSINESS DAYS PRIOR TO ANY SALE
OF TRANSFER RESTRICTED SECURITIES MADE BY SUCH HOLDERS OR UNDERWRITER(S);


 


(XIV)  USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TRANSFER RESTRICTED
SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE REGISTERED WITH OR
APPROVED BY SUCH

 

13

--------------------------------------------------------------------------------


 


OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO ENABLE THE
SELLER OR SELLERS THEREOF OR THE UNDERWRITER(S), IF ANY, TO CONSUMMATE THE
DISPOSITION OF SUCH TRANSFER RESTRICTED SECURITIES, SUBJECT TO THE PROVISO
CONTAINED IN SECTION 6(C)(XII) HEREOF, EXCEPT AS MAY BE REQUIRED SOLELY AS A
CONSEQUENCE OF THE NATURE OF SUCH SELLING HOLDER’S BUSINESS, IN WHICH CASE THE
COMPANY AND THE GUARANTORS WILL COOPERATE IN ALL REASONABLE RESPECTS WITH THE
FILING OF SUCH REGISTRATION STATEMENT AND THE GRANTING OF SUCH APPROVALS;


 


(XV)   IF ANY FACT OR EVENT CONTEMPLATED BY SECTION 6(C)(III)(D) HEREOF SHALL
EXIST OR HAVE OCCURRED, PREPARE A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED
THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF TRANSFER RESTRICTED SECURITIES, THE PROSPECTUS
WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(XVI)  PROVIDE A CUSIP NUMBER FOR ALL SECURITIES NOT LATER THAN THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT COVERING SUCH SECURITIES AND PROVIDE THE
TRUSTEE UNDER THE INDENTURE WITH PRINTED CERTIFICATES FOR SUCH SECURITIES WHICH
ARE IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND TAKE
ALL OTHER ACTION NECESSARY TO ENSURE THAT ALL SUCH SECURITIES ARE ELIGIBLE FOR
DEPOSIT WITH THE DEPOSITORY TRUST COMPANY;


 


(XVII) COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO BE MADE WITH FINRA AND IN
THE PERFORMANCE OF ANY DUE DILIGENCE INVESTIGATION BY ANY UNDERWRITER (INCLUDING
ANY “QUALIFIED INDEPENDENT UNDERWRITER”) THAT IS REQUIRED TO BE RETAINED IN
ACCORDANCE WITH THE RULES AND REGULATIONS OF FINRA;


 


(XVIII) OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE GENERALLY AVAILABLE
TO ITS SECURITY HOLDERS, AS SOON AS PRACTICABLE, A CONSOLIDATED EARNINGS
STATEMENT MEETING THE REQUIREMENTS OF RULE 158 (WHICH NEED NOT BE AUDITED) FOR
THE TWELVE-MONTH PERIOD (A) COMMENCING AT THE END OF ANY FISCAL QUARTER IN WHICH
TRANSFER RESTRICTED SECURITIES ARE SOLD TO UNDERWRITERS IN A FIRM COMMITMENT OR
BEST EFFORTS UNDERWRITTEN OFFERING OR (B) IF NOT SOLD TO UNDERWRITERS IN SUCH AN
OFFERING, BEGINNING WITH THE FIRST MONTH OF THE COMPANY’S FIRST FISCAL QUARTER
COMMENCING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT;


 


(XIX)   CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT NOT
LATER THAN THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT REQUIRED BY
THIS AGREEMENT, AND, IN CONNECTION THEREWITH, COOPERATE WITH THE TRUSTEE AND THE
HOLDERS OF SECURITIES TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED
FOR SUCH INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TRUST
INDENTURE ACT; AND TO EXECUTE AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE TRUSTEE TO EXECUTE, ALL DOCUMENTS THAT MAY BE REQUIRED TO EFFECT SUCH
CHANGES AND ALL OTHER FORMS AND DOCUMENTS REQUIRED TO BE FILED WITH THE
COMMISSION TO ENABLE SUCH INDENTURE TO BE SO QUALIFIED IN A TIMELY MANNER;


 


(XX)    CAUSE ALL SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE LISTED
ON EACH SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR
SECURITIES

 

14

--------------------------------------------------------------------------------


 


ISSUED BY THE COMPANY ARE THEN LISTED IF REQUESTED BY THE HOLDERS OF A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF INITIAL SECURITIES OR THE MANAGING
UNDERWRITER(S), IF ANY; AND


 


(XXI)   PROVIDE PROMPTLY TO EACH HOLDER UPON REQUEST EACH DOCUMENT FILED WITH
THE COMMISSION PURSUANT TO THE REQUIREMENTS OF SECTION 13 AND SECTION 15 OF THE
EXCHANGE ACT.


 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.

 


SECTION 7.           REGISTRATION EXPENSES.


 


(A)           ALL EXPENSES INCIDENT TO THE COMPANY’S AND THE GUARANTOR’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT WILL BE BORNE BY THE COMPANY
AND THE GUARANTORS, JOINTLY AND SEVERALLY, REGARDLESS OF WHETHER A REGISTRATION
STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT LIMITATION: (I) ALL REGISTRATION
AND FILING FEES AND EXPENSES (INCLUDING FILINGS MADE BY ANY INITIAL PURCHASER OR
HOLDER WITH FINRA (AND, IF APPLICABLE, THE FEES AND EXPENSES OF ANY “QUALIFIED
INDEPENDENT UNDERWRITER” AND ITS COUNSEL THAT MAY BE REQUIRED BY THE RULES AND
REGULATIONS OF FINRA)); (II) ALL FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL
SECURITIES AND STATE SECURITIES OR BLUE SKY LAWS; (III) ALL EXPENSES OF PRINTING
(INCLUDING PRINTING CERTIFICATES FOR THE EXCHANGE SECURITIES TO BE ISSUED IN THE
EXCHANGE OFFER AND PRINTING OF PROSPECTUSES), MESSENGER AND DELIVERY SERVICES
AND TELEPHONE; (IV) ALL FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, THE
GUARANTORS AND, SUBJECT TO SECTION 7(B) HEREOF, THE HOLDERS OF TRANSFER
RESTRICTED SECURITIES; (V) ALL APPLICATION AND FILING FEES IN CONNECTION WITH
LISTING THE EXCHANGE SECURITIES ON A SECURITIES EXCHANGE OR AUTOMATED QUOTATION
SYSTEM PURSUANT TO THE REQUIREMENTS THEREOF; AND (VI) ALL FEES AND DISBURSEMENTS
OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY AND THE GUARANTORS

 

15

--------------------------------------------------------------------------------


 

(including the expenses of any special audit and comfort letters required by or
incident to such performance).


 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 


(B)           IN CONNECTION WITH ANY REGISTRATION STATEMENT REQUIRED BY THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE EXCHANGE OFFER REGISTRATION
STATEMENT AND THE SHELF REGISTRATION STATEMENT), THE COMPANY AND THE GUARANTORS,
JOINTLY AND SEVERALLY, WILL REIMBURSE THE INITIAL PURCHASERS AND THE HOLDERS OF
TRANSFER RESTRICTED SECURITIES BEING TENDERED IN THE EXCHANGE OFFER AND/OR
RESOLD PURSUANT TO THE “PLAN OF DISTRIBUTION” CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT OR REGISTERED PURSUANT TO THE SHELF REGISTRATION
STATEMENT, AS APPLICABLE, FOR THE REASONABLE FEES AND DISBURSEMENTS OF NOT MORE
THAN ONE COUNSEL, WHO SHALL BE CAHILL GORDON & REINDEL LLP OR SUCH OTHER COUNSEL
AS MAY BE CHOSEN BY THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
TRANSFER RESTRICTED SECURITIES FOR WHOSE BENEFIT SUCH REGISTRATION STATEMENT IS
BEING PREPARED.


 


SECTION 8.           INDEMNIFICATION.


 


(A)           THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREE TO
INDEMNIFY AND HOLD HARMLESS (I) EACH HOLDER AND (II) EACH PERSON, IF ANY, WHO
CONTROLS (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20
OF THE EXCHANGE ACT) ANY HOLDER (ANY OF THE PERSONS REFERRED TO IN THIS CLAUSE
(II) BEING HEREINAFTER REFERRED TO AS A “CONTROLLING PERSON”) AND (III) THE
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES AND AGENTS
OF ANY HOLDER OR ANY CONTROLLING PERSON (ANY PERSON REFERRED TO IN CLAUSE (I),
(II) OR (III) MAY HEREINAFTER BE REFERRED TO AS AN “INDEMNIFIED HOLDER”), TO THE
FULLEST EXTENT LAWFUL, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, JUDGMENTS, ACTIONS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, AND
AS INCURRED, REIMBURSEMENT OF ALL REASONABLE COSTS OF INVESTIGATING, PREPARING,
PURSUING, SETTLING, COMPROMISING, PAYING OR DEFENDING ANY CLAIM OR ACTION, OR
ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR
THREATENED, INCLUDING THE REASONABLE FEES AND EXPENSES OF COUNSEL TO ANY
INDEMNIFIED HOLDER), JOINT OR SEVERAL, DIRECTLY OR INDIRECTLY CAUSED BY, RELATED
TO, BASED UPON, ARISING OUT OF OR IN CONNECTION WITH ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), OR ANY PRELIMINARY PROSPECTUS OR ANY ISSUER
FREE WRITING PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO), OR ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE
CAUSED BY AN UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION THAT IS MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
RELATING TO ANY OF THE HOLDERS FURNISHED IN WRITING TO THE COMPANY BY ANY OF THE
HOLDERS EXPRESSLY FOR USE THEREIN. THIS INDEMNITY AGREEMENT SHALL BE IN ADDITION
TO ANY LIABILITY WHICH THE COMPANY OR ANY OF THE GUARANTORS MAY OTHERWISE HAVE.


 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect

 

16

--------------------------------------------------------------------------------


 

to which indemnity may be sought against the Company or the Guarantors, such
Indemnified Holder (or the Indemnified Holder controlled by such controlling
person) shall promptly notify the Company and the Guarantors in writing;
provided, however, that the failure to give such notice shall not relieve any of
the Company or the Guarantors of their obligations pursuant to this Agreement.
Such Indemnified Holder shall have the right to employ its own counsel in any
such action and the fees and expenses of such counsel shall be paid, as
incurred, by the Company and the Guarantors (regardless of whether it is
ultimately determined that an Indemnified Holder is not entitled to
indemnification hereunder). The Company and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and the Guarantors shall be liable for
any settlement of any such action or proceeding effected with the Company’s and
the Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Company and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company and the Guarantors. The Company and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Holder is a party thereto), unless
such settlement, compromise, consent or termination includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding.

 


(B)           EACH HOLDER OF TRANSFER RESTRICTED SECURITIES AGREES, SEVERALLY
AND NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE GUARANTORS AND
THEIR RESPECTIVE DIRECTORS, OFFICERS OF THE COMPANY AND THE GUARANTORS WHO SIGN
A REGISTRATION STATEMENT, AND ANY PERSON CONTROLLING (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) THE COMPANY
OR ANY OF THE GUARANTORS, AND THE RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, REPRESENTATIVES AND AGENTS OF EACH SUCH PERSON, TO THE SAME EXTENT AS
THE FOREGOING INDEMNITY FROM THE COMPANY AND THE GUARANTORS TO EACH OF THE
INDEMNIFIED HOLDERS, BUT ONLY WITH RESPECT TO CLAIMS AND ACTIONS BASED ON
INFORMATION RELATING TO SUCH HOLDER FURNISHED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN ANY REGISTRATION STATEMENT. IN CASE ANY ACTION OR
PROCEEDING SHALL BE BROUGHT AGAINST THE COMPANY, THE GUARANTORS OR THEIR
RESPECTIVE DIRECTORS OR OFFICERS OR ANY SUCH CONTROLLING PERSON IN RESPECT OF
WHICH INDEMNITY MAY BE SOUGHT AGAINST A HOLDER OF TRANSFER RESTRICTED
SECURITIES, SUCH HOLDER SHALL HAVE THE RIGHTS AND DUTIES GIVEN THE COMPANY AND
THE GUARANTORS, AND THE COMPANY, THE GUARANTORS, THEIR RESPECTIVE DIRECTORS AND
OFFICERS AND SUCH CONTROLLING PERSON SHALL HAVE THE RIGHTS AND DUTIES GIVEN TO
EACH HOLDER BY THE PRECEDING PARAGRAPH.


 


(C)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 8 IS
UNAVAILABLE TO AN INDEMNIFIED PARTY UNDER SECTION 8(A) OR (B) HEREOF (OTHER THAN
BY REASON OF EXCEPTIONS PROVIDED IN THOSE SECTIONS) IN RESPECT OF ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, ACTIONS OR EXPENSES REFERRED TO
THEREIN, THEN EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT

 

17

--------------------------------------------------------------------------------


 

of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Company and the Guarantors shall be
deemed to be equal to the total gross proceeds to the Company and the Guarantors
from the Initial Placement), the amount of Additional Interest which did not
become payable as a result of the filing of the Registration Statement resulting
in such losses, claims, damages, liabilities, judgments actions or expenses, and
such Registration Statement, or if such allocation is not permitted by
applicable law, the relative fault of the Company and the Guarantors, on the one
hand, and the Holders, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of the Indemnified Holder on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or any
of the Guarantors, on the one hand, or the Indemnified Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.


 

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

 


SECTION 9.           RULE 144A. EACH OF THE COMPANY AND THE GUARANTORS HEREBY
AGREES WITH EACH HOLDER, FOR SO LONG AS ANY TRANSFER RESTRICTED SECURITIES
REMAIN OUTSTANDING, TO MAKE AVAILABLE TO ANY HOLDER OR BENEFICIAL OWNER OF
TRANSFER RESTRICTED SECURITIES IN CONNECTION WITH ANY SALE THEREOF AND ANY
PROSPECTIVE PURCHASER OF SUCH TRANSFER RESTRICTED SECURITIES FROM SUCH HOLDER OR
BENEFICIAL OWNER, THE INFORMATION REQUIRED BY RULE 144A(D)(4) UNDER THE
SECURITIES

 

18

--------------------------------------------------------------------------------


 


ACT IN ORDER TO PERMIT RESALES OF SUCH TRANSFER RESTRICTED SECURITIES PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT.


 


SECTION 10.         PARTICIPATION IN UNDERWRITTEN REGISTRATIONS. NO HOLDER MAY
PARTICIPATE IN ANY UNDERWRITTEN REGISTRATION HEREUNDER UNLESS SUCH HOLDER
(A) AGREES TO SELL SUCH HOLDER’S TRANSFER RESTRICTED SECURITIES ON THE BASIS
PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS ENTITLED
HEREUNDER TO APPROVE SUCH ARRANGEMENTS AND (B) COMPLETES AND EXECUTES ALL
REASONABLE QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS, LOCK-UP LETTERS AND OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS.


 


SECTION 11.         SELECTION OF UNDERWRITERS. THE HOLDERS OF TRANSFER
RESTRICTED SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT WHO DESIRE TO
DO SO MAY SELL SUCH TRANSFER RESTRICTED SECURITIES IN AN UNDERWRITTEN OFFERING.
IN ANY SUCH UNDERWRITTEN OFFERING, THE INVESTMENT BANKER(S) AND MANAGING
UNDERWRITER(S) THAT WILL ADMINISTER SUCH OFFERING WILL BE SELECTED BY THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE TRANSFER RESTRICTED
SECURITIES INCLUDED IN SUCH OFFERING; PROVIDED, HOWEVER, THAT SUCH INVESTMENT
BANKER(S) AND MANAGING UNDERWRITER(S) MUST BE REASONABLY SATISFACTORY TO THE
COMPANY.


 


SECTION 12.         MISCELLANEOUS.


 


(A)           REMEDIES. EACH OF THE COMPANY AND THE GUARANTORS HEREBY AGREES
THAT MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED
BY REASON OF A BREACH BY IT OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY AGREE
TO WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


 


(B)           NO INCONSISTENT AGREEMENTS. EACH OF THE COMPANY AND THE GUARANTORS
WILL NOT ON OR AFTER THE DATE OF THIS AGREEMENT ENTER INTO ANY AGREEMENT WITH
RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.
NEITHER THE COMPANY NOR ANY OF THE GUARANTORS HAS PREVIOUSLY ENTERED INTO ANY
AGREEMENT GRANTING ANY REGISTRATION RIGHTS WITH RESPECT TO ITS DEBT SECURITIES
TO ANY PERSON. THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY
CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF
THE COMPANY’S OR ANY OF THE GUARANTORS’ SECURITIES UNDER ANY AGREEMENT IN EFFECT
ON THE DATE HEREOF.


 


(C)           ACTIONS AFFECTING THE SECURITIES. THE COMPANY WILL NOT TAKE ANY
ACTION, OR PERMIT ANY CHANGE TO OCCUR, WITH RESPECT TO THE SECURITIES THAT WOULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE HOLDERS TO CONSUMMATE ANY
EXCHANGE OFFER.


 


(D)           AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO OR DEPARTURES
FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE COMPANY HAS (I) IN THE
CASE OF SECTION 5 HEREOF AND THIS SECTION 12(D)(I), OBTAINED THE WRITTEN CONSENT
OF HOLDERS OF ALL OUTSTANDING TRANSFER RESTRICTED SECURITIES AND (II) IN THE
CASE OF ALL OTHER PROVISIONS HEREOF, OBTAINED THE WRITTEN CONSENT OF HOLDERS OF
A MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF TRANSFER RESTRICTED SECURITIES
(EXCLUDING ANY TRANSFER RESTRICTED SECURITIES HELD BY THE COMPANY OR ITS
AFFILIATES). NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPARTURE
FROM THE PROVISIONS HEREOF THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS
WHOSE SECURITIES ARE BEING TENDERED PURSUANT TO THE EXCHANGE

 

19

--------------------------------------------------------------------------------


 

Offer and that does not affect directly or indirectly the rights of other
Holders whose securities are not being tendered pursuant to such Exchange Offer
may be given by the Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities being tendered or registered; provided, however,
that, with respect to any matter that directly or indirectly affects the rights
of any Initial Purchaser hereunder, the Company shall obtain the written consent
of each such Initial Purchaser with respect to which such amendment,
qualification, supplement, waiver, consent or departure is to be effective.


 


(E)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, FIRST-CLASS MAIL
(REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED), TELEX, TELECOPIER, OR AIR
COURIER GUARANTEEING OVERNIGHT DELIVERY:


 


(I)      IF TO A HOLDER, AT THE ADDRESS SET FORTH ON THE RECORDS OF THE
REGISTRAR UNDER THE INDENTURE, WITH A COPY TO THE REGISTRAR UNDER THE INDENTURE;
AND


 

(ii)                                                               if to the
Company:

 

SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Telecopier No.: (704)752-4505

Attention: Kevin L. Lilly, Esq.

 

With a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Telecopier No.: (212)859-4000

Attention: Stuart H. Gelfond, Esq.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 


(F)            SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES,
INCLUDING, WITHOUT LIMITATION, AND WITHOUT THE NEED FOR AN EXPRESS ASSIGNMENT,
SUBSEQUENT HOLDERS OF TRANSFER RESTRICTED SECURITIES; PROVIDED, HOWEVER, THAT
THIS AGREEMENT SHALL NOT INURE TO THE BENEFIT OF OR BE BINDING UPON A SUCCESSOR
OR ASSIGN OF A HOLDER UNLESS AND TO THE EXTENT SUCH SUCCESSOR OR ASSIGN ACQUIRED
TRANSFER RESTRICTED SECURITIES FROM SUCH HOLDER.

 

20

--------------------------------------------------------------------------------


 


(G)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(I)            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.


 


(J)            SEVERABILITY. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS
CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.


 


(K)           ENTIRE AGREEMENT. THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN. THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN
WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO
THE TRANSFER RESTRICTED SECURITIES. THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SPX CORPORATION

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Senior Vice President &Secretary

 

 

 

 

 

ENGINEERING ANALYSIS ASSOCIATES, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Secretary

 

 

 

 

 

FLAIR CORPORATION

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Executive Vice President & Secretary

 

 

 

 

 

KAYEX CHINA HOLDINGS, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Vice President & Secretary

 

22

--------------------------------------------------------------------------------


 

 

LDS TEST AND MEASUREMENT LLC

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Vice President & Secretary

 

 

 

 

 

THE MARLEY COMPANY LLC

 

 

 

By: SPX Corporation, as Managing Member

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Senior Vice President & Secretary

 

 

 

 

 

MARLEY ENGINEERED PRODUCTS LLC

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Executive Vice President & Secretary

 

 

 

 

 

THE MARLEY-WYLAIN COMPANY

 

 

 

By:

/s/ Mark Coolican

 

 

Name: Mark Coolican

 

 

Title: Vice President & Secretary

 

 

 

 

 

MCT SERVICES LLC

 

By: SPX Cooling Technologies, Inc.

 

 

as Sole Managing Member

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Executive Vice President & Secretary

 

23

--------------------------------------------------------------------------------


 

 

P.S.D., INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Vice President & Secretary

 

 

 

 

 

SPX COOLING TECHNOLOGIES, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Executive Vice President & Secretary

 

 

 

 

 

TCI INTERNATIONAL, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Vice President & Secretary

 

 

 

 

 

VALLEY FORGE TECHNICAL INFORMATION SERVICES, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Secretary

 

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.

 

 

 

By:

/s/ Kevin L. Lilly

 

 

Name: Kevin L. Lilly

 

 

Title: Vice President & Secretary

 

24

--------------------------------------------------------------------------------


 

 

XCEL ERECTORS, INC.

 

 

 

By:

/s/ Robert B. Foreman

 

 

Name: Robert B. Foreman

 

 

Title: President

 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

 

 

BANC OF AMERICA SECURITIES LLC
J.P. MORGAN SECURITIES INC.,

as Representatives of the Initial Purchasers

 

 

 

By:

Banc of America Securities LLC

 

 

 

 

By:

/s/ Michael Browne

 

 

Name: Michael Browne

 

 

Managing Director

 

 

 

 

 

 

 

By:

J.P. Morgan Securities Inc.

 

 

 

 

By:

/s/ Stathis Karanikolaidis

 

 

Name: Stathis Karanikolaidis

 

 

Vice President

 

 

25

--------------------------------------------------------------------------------